Case 21-11260-KHK        Doc 19    Filed 08/19/21 Entered 08/19/21 12:50:43           Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     MICHAEL STEPHEN VAUGHN
                                                  Case No. 21-11260-KHK

                           Debtor

                   OBJECTION TO CONFIRMATION OF PLAN,
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                   AND
              NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed July 16, 2021. The cause for this objection is as follows:
            Violation of 11 U.S.C. §1325(a)(6) – Feasibility and Violation of 11 U.S.C.
            §1325(a)(3) – Good Faith:
               1. As is more fully set forth in Trustee’s Motion to Convert Case to
                   Chapter 7 (Dkt. #16), Trustee does not believe the Plan (or the case
                   itself) were filed in good faith. The Plan proposes at Section 12 to sell
                   real property located in North Carolina, but Debtor no longer owns it
                   since he conveyed it away prepetition, and neither Debtor nor the LLC
                   that now owns the property have listed it for sale or have any intention
                   of selling it.
               2. The Plan’s funding cannot be determined since Debtor has listed the
                   claim of Daniel and Claire Hassett as “unknown” on Schedule F (#4.3)
                   even though they apparently have an arbitration award.
               3. Debtor has not filed all prior year tax returns.
               4. Budget fails to account for rent income and operating expenses from the
                   beach property now owned by 1072 Lighthouse Drive.
               5. Plan fails to provide or account for the Chapter V recovery rights of the
                   bankruptcy estate.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
Case 21-11260-KHK       Doc 19 Filed 08/19/21 Entered 08/19/21 12:50:43                 Desc Main
                              Document       Page 2 of 3
     Notice of Objection To Confirmation
     Michael Stephen Vaughn, Case # 21-11260-KHK

            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

     REMOTE HEARING INFORMATION:

     Due to the COVID-19 public health emergency, no in-person hearings are being held.

     This hearing will take place remotely through Zoom on the date and time scheduled
     herein.

     To appear at the hearing, you must send, by email, a completed request form (the
     “Zoom Request Form”), which is available on the Court’s internet website at
     www.vaeb.courts.gov, on the page titled, “Temporary Emergency Provisions
     Regarding ZoomGov Remote Proceeding Access Information.” Email your completed
     Zoom Request Form to the email address listed for the Judge assigned to the case.
     Following receipt of your Zoom Request Form, Court staff will respond to the email
     address from which the request was submitted with additional information on how to
     participate through Zoom.

     *** The email address shall be used only to submit Zoom Request Forms. No other
     matters or requests will be considered by Court staff, and under no circumstances will
     any such matters or requests be brought to the Judge’s attention. Failure to comply
     with these instructions may result in appropriate action, including but not limited to the
     imposition of sanctions. ***

     PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2)
     business days prior to this hearing. Any documentary evidence the parties wish to
     present at the hearing must be filed with the Court in advance of the hearing.

            Attend the hearing to be held on September 8, 2021 at 1:30 p.m., in
            Courtroom III on the 3rd floor, United States Bankruptcy Court, 200 South
            Washington Street, Alexandria, VA 22314. If no timely response has been
            filed opposing the relief requested, the court may grant the relief without
            holding a hearing.

            A copy of any written response must be mailed to the following persons:
Case 21-11260-KHK       Doc 19 Filed 08/19/21 Entered 08/19/21 12:50:43               Desc Main
                              Document       Page 3 of 3
     Notice of Objection To Confirmation
     Michael Stephen Vaughn, Case # 21-11260-KHK


                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _August 19, 2021______                         __/s/Thomas P. Gorman ________
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 19th day of August, 2021, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Michael Stephen Vaughn                       Amir Raminpour
     Chapter 13 Debtor                            Attorney for Debtor
     6641 Wakefield Dr                            Sandground, West, Silek & Raminpour
     Alexandria, VA 22307-6878                    8229 Boone Blvd, Suite 610
                                                  Vienna, VA 22182


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
